Exhibit 10.7
Execution Copy
AMENDMENT No. 1
          This AMENDMENT No. 1, dated as of May 12, 2008 (this “Amendment”), to
and under the Note Purchase Agreement (the “Series B NPA”), dated as of
December 21, 2007, by and among DFR MERGER COMPANY, LLC, an Illinois limited
liability company (“Buyer Sub”), DEERFIELD & COMPANY LLC, an Illinois limited
liability company (“Deerfield & Co.” and, together with the Buyer Sub, the
“Issuer”), DEERFIELD CAPITAL CORP (formerly known as Deerfield Triarc Capital
Corp.), a Maryland corporation (“DFR” or the “Parent”), TRIARC COMPANIES, INC.,
as Collateral Agent, the Purchasers, TRIARC COMPANIES, INC., as Administrative
Holder, and each other Purchaser. All capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Series B NPA.
RECITALS:
          WHEREAS, the parties hereto desire to amend the Series B NPA as set
forth in this Amendment.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO THE Series B NPA
     1.1 Section 1.1 (Defined Terms) of the Series B NPA. Section 1.1 of the
Series B NPA is hereby amended as follows:
          (a) new definitions of the terms “Amendment No. 1 Effective Date,”
“Approved Costs,” “Deerfield Capital,” “Deerfield Capital Intercompany Notes,”
“Designated DWFC Note,” “Designated Subsidiaries Notes,” “Designated TRS
(Bahamas) Note,” “Designated TRS Holdings Note,” “DWFC,” “One O’Hare Centre
Lease,” “Sachs,” “Special Manager,” “Subordinated Junior Notes,” Subordinated
Notes Guaranties,” “Subordinated Notes Indentures,” “Subordinated Notes
Obligations” and “Wachovia Agreement” are hereby inserted, each to read in its
entirety as follows:
          “Amendment No. 1 Effective Date” means May 12, 2008.
          “Approved Costs” means, with respect to any Person, the reasonable and
documented costs and expenses of such Person relating to the maintenance of such
Person’s legal existence and good standing under any applicable law, including
amounts paid to satisfy such Person’s tax liabilities and related accounting and
tax preparation services.
          “Deerfield Capital” means Deerfield Capital LLC (formerly known as
Deerfield Triarc Capital LLC), a Delaware limited liability company.
          “Deerfield Capital Intercompany Notes” means the Revolving Notes
issued by Deerfield Capital, as maker, to the order of (i) DFR Middle Market
Sub-1, Inc., a Delaware corporation, (ii) DFR Middle Market Sub-2, Inc., a
Delaware corporation, (iii) DFR Middle Market Sub-3, Inc., a Delaware
corporation, (iv) DFR Middle Market Sub-4, Inc., a Delaware corporation, and
(v) DFR Middle Market Sub-5, Inc., a Delaware corporation, in each case of
(i) through and including (v) above, for a principal amount of up to
$100,000,000, (y) dated as of January 1, 2008, and (z) without giving effect to
any amendment thereof entered into after the Amendment No. 1 Effective Date.

 



--------------------------------------------------------------------------------



 



          “Designated DWFC Note” means the Revolving Note, dated as of March 1,
2006, issued by DWFC, as maker, to the order of Deerfield Capital, without
giving effect to any amendment thereof entered into after the Amendment No. 1
Effective Date.
          “Designated Subsidiaries Notes” means (i) the Designated DWFC Note,
(ii) the Designated TRS (Bahamas) Note and (iii) the Designated TRS Holdings
Note.
          “Designated TRS (Bahamas) Note” means the Revolving Note, dated as of
March 1, 2006, issued by Deerfield TRS (Bahamas), LLC (formerly known as
Deerfield Triarc TRS (Bahamas), LLC), a Delaware limited liability company, as
maker, to the order of Deerfield Capital, without giving effect to any amendment
thereof entered into after the Amendment No. 1 Effective Date.
          “Designated TRS Holdings Note” means the Revolving Note, dated as of
August 11, 2005, issued by Deerfield TRS Holdings, LLC (formerly known as
Deerfield Triarc TRS Holdings, LLC), a Delaware limited liability company, as
maker, to the order of Deerfield Capital, without giving effect to any amendment
thereof entered into after Amendment No. 1 Effective Date.
          “DWFC” means DWFC, LLC, a Delaware limited liability company.
          “One O’Hare Centre Lease” means the lease dated as of July 1, 2005
between Prentiss Properties Acquisition Partners, L.P., a Delaware limited
partnership, as landlord, and Deerfield & Co., as tenant.
          “Sachs” means Gregory H. Sachs.
          “Special Manager” has the meaning specified in Section 7.01(k).
          “Subordinated Junior Notes” means each of the notes issued pursuant to
any of the Subordinated Notes Indentures.
          “Subordinated Notes Guaranties” means the parent guaranties provided
by Parent in connection with the Subordinated Junior Notes.
          “Subordinated Notes Indentures” means (i) the Junior Subordinated
Indenture, dated as of September 29, 2005, between Deerfield Capital and
JPMorgan Chase Bank, National Association, as trustee; (ii) the Junior
Subordinated Indenture, dated as of August 2, 2006, between Deerfield Capital
and JPMorgan Chase Bank, National Association, as trustee, and (iii) the Junior
Subordinated Indenture, dated as of October 27, 2006, between Deerfield Capital
and The Bank of New York Trust Company, National Association, as trustee.
          “Subordinated Notes Obligations” means the obligations of Deerfield
Capital and Parent under any Subordinated Junior Note, any Subordinated Notes
Indenture and any Subordinated Notes Guaranty and any other obligation under any
“Operative Document” as defined in each Subordinated Notes Indenture.
          “Wachovia Agreement” means the Sale and Servicing Agreement, dated as
of May 10, 2006, by and among Deerfield Capital, as originator and servicer,
DWFC, as a borrower, Deerfield TRS (Bahamas) Ltd., as a borrower, the purchasers
party thereto, Wachovia Capital Markets, LLC, as administrative agent, Lyon
Financial Services, Inc., as backup servicer, and U.S. Bank National
Association, as collateral custodian.

2



--------------------------------------------------------------------------------



 



     1.2 Section 5.15 (Affirmative Covenants; Special Manager) of the Series A
NPA. A new Section 5.15 of the Series B NPA is hereby inserted as follows:
          5.15 Appointment of Special Managers. On or before the date that is
60 days after the Amendment No. 1 Effective Date, Parent shall appoint or cause
to be appointed Sachs (or a Person designated by Sachs and consented to by the
Parent (which consent shall not be unreasonably withheld)) as a Special Manager
to the board of managers of each of the Issuer and Deerfield Capital. Sachs
shall continue to serve as a Special Manager on the board of managers of each of
the Issuer and Deerfield Capital until the earlier of (i) the date on which
Sachs can no longer serve in such capacity as a result of his death or becoming
permanently disabled to serve in such capacity (at which time the Administrative
Holder shall be entitled to appoint a replacement Special Manager who shall be
consented to by the Parent (which consent shall not be unreasonably withheld))
and (ii) the date on which the Obligations have been indefeasibly paid in full
in cash. In no event shall a Special Manager receive or be entitled to receive
any compensation in connection with its position as a Special Manager. To the
extent that Sachs shall not have so nominated himself for a Person meeting the
requirements set forth above within 50 days after the Amendment No. 1 Effective
Date, the 60 days period set forth above shall be extended until a date that is
ten days after date on which Sachs shall have informed the Parent of such
nomination. For the avoidance of doubt, the Special Managers shall have no power
or authority to participate in or receive information regarding the management
of the Issuer or Deerfield Capital, as the case may be (including with respect
to meetings of the its board of managers, if any), except to the extent
necessary for the Special Managers to exercise the special vote described in
clause (ii) of Section 7.01(k).
     1.3 Section 6.01 (Negative Covenants; Indebtedness) of the Series B NPA.
Section 6.01 of the Series B NPA is hereby amended by inserting the following
new paragraphs (m), (n) and (o) at the end thereof:
          (m) Indebtedness under any of the Deerfield Capital Intercompany
Notes;
          (n) Indebtedness consisting of reimbursement obligations relating to
letters of credit issued as security for the performance of tenant’s obligations
under the One O’Hare Center Lease; provided that the aggregate principal amount
of all Indebtedness permitted under this clause (n) shall not exceed $3,000,000
at any time outstanding; and
          (o) any Subordinated Notes Obligation to the extent it constitutes
Indebtedness.
     1.4 Section 6.05 (Negative Covenants; Restricted Payments) of the Series B
NPA. Section 6.05 of the Series B NPA is hereby amended by inserting the
following new paragraph (l) immediately prior to the last proviso thereof:
          ; (l) Deerfield Capital may make Restricted Payments with respect to
any of the Deerfield Capital Intercompany Notes in the form of interest and/or
principal payments unless a Default or Event of Default shall be continuing at
the time such Restricted Payment is to be made; provided that the aggregate
amount of Restricted Payments made under this clause (l) shall be applied to pay
Approved Costs of the noteholder receiving such payment, and shall not exceed
the amount of the Approved Costs of the noteholder receiving such payment which
have not been funded by previous payments on such Deerfield Capital Intercompany
Notes.

3



--------------------------------------------------------------------------------



 



     1.5 Section 6.06 (Negative Covenants; Transactions with Affiliates) of the
Series B NPA. Section 6.06 of the Series B NPA is hereby amended by inserting
the following new paragraphs (i) and (j) at the end thereof:
          (i) each of the Deerfield Capital Intercompany Notes; and
          (j) each of the Designated Subsidiary Notes.
     1.6 Section 6.10 (Negative Covenants; Investments) of the Series B NPA.
Section 6.10 of the Series B NPA is hereby amended by inserting the following
new paragraphs (m) and (n) at the end thereof:
          (m) any of the Deerfield Capital Intercompany Notes; and
          (n) Investments pursuant to (i) the Designated DWFC Note, in an
aggregate principal amount not to exceed $3,050,000 at any time outstanding;
provided that (x) not less than $3,000,000 of proceeds received under such
Investment shall be applied by DWFC to make payments under the Wachovia
Agreement and (y) no more than $50,000 of proceeds received under such
Investment shall be used for Approved Costs, (ii) the Designated TRS (Bahamas)
Note, in an aggregate principal amount not to exceed $50,000 at any time
outstanding; provided that any proceeds received under such Investment shall be
used solely for Approved Costs, and (iii) the Designated TRS Holdings Note, in
an aggregate principal amount not to exceed $1,050,000 at any time outstanding;
provided that no more than $50,000 of proceeds received under such Investment
shall be used for Approved Costs.
     1.7 Section 7.01 (Events of Default) of the Series B NPA. Section 7.01 of
the Series B NPA is hereby amended as follows:
          (a) by inserting the words “Section 5.15, ” immediately prior to the
words “Section 6.07” in clause (b)(ii).
          (b) by inserting the following new paragraph (k) at the end thereof:
          (k) Consent for Issuer or Deerfield Capital Dissolutions. At any time
after the date that is 30 days after the Amendment No. 1 Effective Date, each of
the Issuer’s and Deerfield Capital’s Organizational Documents shall not have
been amended (i) to increase the number of managers of each of the Issuer and
Deerfield Capital by two managers who shall have, in each case, as their only
power the right to vote pursuant to clause (ii) below (each such manager, a
“Special Manager”), and (ii) to provide that the Issuer or Deerfield Capital, as
applicable, shall not (A) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or insolvent, (B) institute or consent to
the institution of bankruptcy or insolvency proceedings against it, (C) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (D) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Issuer or Deerfield Capital, as
applicable, (E) make any assignment for the benefit of the Issuer’s or Deerfield
Capital, as applicable, creditors, and (F) take any action in furtherance of any
of the foregoing, if, in each case, each of the Special Managers votes against
the Issuer or Deerfield Capital, as applicable, taking such action (including,
giving such consent).

4



--------------------------------------------------------------------------------



 



SECTION 2. WAIVERS
     2.1 Any Default or Event of Default under the Series B NPA that occurred,
or may have occurred, is hereby waived to the extent that such Default or Event
of Default (i) would not have occurred, if the amendments effected hereby were
made prior to the occurrence of such Default or Event of Default and (ii) is a
Default or an Event of Default resulting from the Parent’s and the Subsidiaries’
failure to deliver a certificate of a Financial Officer as required under
Section 5.02(a) (Certificates; Other Information) of the Series B NPA on the
last day of each of the calendar quarter ended December 31, 2007 and the
calendar quarter March 31, 2008, in each case with respect to the calendar
quarter then ended.
SECTION 3. CONDITIONS PRECEDENT TO EFFECTIVENESS
     The provisions of Sections 1 and 2 hereof shall become effective as of the
first date (the “Effective Date”) on which all of the following conditions
precedent have been satisfied:
          (a) the Administrative Holder shall have received (i) this Amendment,
duly executed by each of the Parent and the Issuer and the Required Holders; and
(ii) a certificate of a Financial Officer of the Parent stating that, to the
best of such Financial Officer’s knowledge, after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing as of
the Effective Date.
          (b) the Administrative Holder shall have received a duly executed
consent and agreement to subordination, in substantially the form attached
hereto as Exhibit A, with respect to the subordination of the rights under each
of the Deerfield Capital Intercompany Notes from each of DFR Middle Market
Sub-1, Inc., DFR Middle Market Sub-2, Inc., DFR Middle Market Sub-3, Inc., DFR
Middle Market Sub-4, Inc. and DFR Middle Market Sub-5, Inc.;
          (c) the representations and warranties set forth in Section 4 hereof
shall be true and correct as of the Effective Date;
          (d) the Administrative Holder shall have received payment of the fees
and expenses described in Section 5.1, to the extent a summary invoice of such
fees and expenses is received by the Issuer before 10:00 AM New York time on the
Amendment No. 1 Effective Date; and
          (e) the Administrative Holder shall have received a fully executed and
effective copy of the Designated TRS Holdings Note.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          The Issuer and the Parent hereby represents and warrants that:
     4.1 Corporate Power and Authority. Each of the Issuer and the Parent has
all requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby in all material respects, and
perform its obligations under the Series B NPA and the other Note Documents, in
each case in all material respects.
     4.2 Authorization of Amendment. The execution and delivery of this
Amendment has been duly authorized by all necessary action on the part of each
of the Issuer and the Parent.

5



--------------------------------------------------------------------------------



 



     4.3 No Conflict. The execution, delivery and performance by each of the
Issuer and the Parent of this Amendment have been duly authorized by all
necessary corporate or other organizational action of such Person, and do not
and will not (with the passage of time, the giving of notice or otherwise)
(a) contravene or Conflict with the terms of any of such Person’s Organizational
Documents; (b) Conflict with, or result in the creation of any Lien (other than
Permitted Encumbrances) under, (i) any material Contractual Obligation to which
such Person is a party, (ii) any Material Indebtedness or (iii) any Judgment or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law.
     4.4 Binding Obligation. This Amendment has been duly executed and delivered
by Issuer and the Parent and is the legally valid and binding obligation of such
Person, enforceable against such Person in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
     4.5 Incorporation of Representations and Warranties From Series B NPA. The
representations and warranties contained in Section 4 of the Series B NPA are
and will be true, correct and complete in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.
SECTION 5. MISCELLANEOUS
     5.1 Costs and Expenses. As provided in Section 9.04 (Payment of Expenses)
of the Series B NPA, the Issuer agrees to reimburse the Agents and the Holders
for all reasonable and documented out of pocket costs and expenses incurred in
connection with this Amendment, including the Attorney Costs of one principal
counsel for the Required Holders and the Agents, to the extent invoiced to the
Issuer.
     5.2 Binding Effect. This Amendment shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of the Holders.
     5.3 Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     5.4 Reference to Series B NPA. On and after the Effective Date, each
reference in the Series B NPA to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Series B NPA, and each
reference in the other Note Documents to the “Series B NPA”, “thereunder”,
“thereof” or words of like import referring to the Series B NPA shall mean and
be a reference to the Series B NPA as amended by this Amendment.
     5.5 Effect on Series B NPA. Except as specifically amended by this
Amendment, the Series B NPA and the other Note Documents shall remain in full
force and effect and are hereby ratified and confirmed.
     5.6 Execution. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Holder under, the Series B NPA or any of the other Note Documents.

6



--------------------------------------------------------------------------------



 



     5.7 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     5.8 APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN
THOSE OF THE STATE OF NEW YORK.
     5.9 Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     5.10 Note Document. This Amendment is a Note Document (as defined in the
Series B NPA).
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

            PARENT:

DEERFIELD CAPITAL CORP.
      By:   /s/ Frederick L. White       Name:   Frederick L. White      
Title:   General Counsel    

            ISSUER:

DEERFIELD & COMPANY LLC
      By:   /s/ Robert A. Contreras       Name:   Robert A. Contreras      
Title:   General Counsel    

[SIGNATURE PAGE TO AMENDMENT No. 1]

 



--------------------------------------------------------------------------------



 



            REQUIRED HOLDERS:

RIVER ROAD HOLDINGS, LLC
      By:   Redleaf Management Company, LLC         Its: Manager             
By:   /s/ Bradley Rosen         Name:   Bradley Rosen        Title:   Manager   
          By:   /s/ Michelle Sibley         Name:   Michelle Sibley       
Title:   Manager     

[SIGNATURE PAGE TO AMENDMENT No. 1]

         

 



--------------------------------------------------------------------------------



 



                                   

            GHS 2006 SCM TRUST
      By:   /s/ Gerald Sachs         Name:   Gerald Sachs        Title:  
Trustee     

[SIGNATURE PAGE TO AMENDMENT No. 1]

         

 



--------------------------------------------------------------------------------



 



            GHS 2008 SCM TRUST
      By:   /s/ Gerald Sachs         Name:   Gerald Sachs        Title:  
Trustee     

[SIGNATURE PAGE TO AMENDMENT No. 1 AND WAIVER]

         

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE HOLDER:

SPENSYD ASSET MANAGEMENT LLLP
      By:   Roseden Capital Holdings, LLC         Its: General Partner         
    By:   /s/ Gregory Sachs         Name:   Gregory Sachs        Title:  
Manager     

[SIGNATURE PAGE TO AMENDMENT No. 1]

 